Citation Nr: 0924921	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

In April 2009, the Veteran and his spouse testified at a 
videoconference hearing before the undersigned.  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that bilateral hearing loss was present 
in-service, sensorineural hearing loss manifested its self to 
a compensable degree in the first post-service year, or that 
bilateral hearing loss is related to service.

2.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that tinnitus is related to service.




CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred or aggravated 
during military service nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in April 2007, prior to the initial 
unfavorable AOJ decision issued in August 2007.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in April 2007 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, his and VA's 
obligations in providing such evidence for consideration, and 
of how to substantiate disability ratings and effective 
dates.  See Dingess/Hartman, supra.  Thus, the Board finds 
that the Veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir.).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, employer medical records, and the report of an April 
2007 VA examination were obtained and reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claims.  

The Board observes that the Veteran identified and authorized 
release of private audiograms from Marshalltown Hearing 
Center.  The Center responded that the Veteran received two 
hearing aids in July 1988, but had not returned since 1990 
and had no current audiograms on file.  Moreover, while the 
Veteran also notified VA that he received treatment from 
Miracle Ear, he did not thereafter provide VA with an 
authorization to request these records.  Thus, the Board 
finds that VA has fulfilled its duty to assist in obtaining 
all relevant records and a remand to request these 
outstanding records is not required.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim"); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that 
"the duty to assist is not always a one-way street.  If a 
[V]eteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the purtative evidence").  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claims. 

With respect to a VA examination, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the April 2007 VA examination was 
adequate for rating purposes.  Specifically, the examiner 
accessed the claims file, to include the Veteran's service 
treatment records, reviewed the claimant's reported 
employment and medical history, and examined the appellant 
prior to forming her opinion.  The Board acknowledges that 
the Veteran's employment audiometric results from January 
1978 to August 1994 were not associated with the claims file 
at the time of the examination.  However, as the examiner's 
opinion rests upon the audiological findings within the 
service treatment records as well as other post-service 
audiological examinations conducted by another of the 
claimant's employers, the Board finds that the fact that the 
examiner did not have access to these post-service records 
does not invalidate the opinion.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id. 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran contends that his current bilateral hearing loss 
and tinnitus are a result of exposure to aircraft engine 
noise in serving in the Air Force.  It is also requested that 
the Veteran be afforded the benefit of the doubt.  

The Board observes that the Veteran reported that he 
sustained acoustic trauma in the military while as an airman 
with the Air Force.  Although the Veteran's service treatment 
records do not contain any documentation as to noise 
exposure, the Board finds that the claimant is competent to 
describe the nature and extent of his in-service noise 
exposure and such is consistent with his military 
occupational specialty as an airman, as noted in his service 
records.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. 
App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Moreover, the post-service records demonstrate diagnoses of 
bilateral hearing loss and tinnitus.  Specifically, 
audiometric records from one of the Veteran's employers, 
which do not indicate whether the standards used for testing 
were in line with the standards established by VA regulation, 
but nonetheless suggest that he had hearing loss in the left 
ear by January 1978 and in both ears by August 1984.  
Moreover, the April 2007 VA examiner diagnosed mild to severe 
sensorineural hearing loss bilaterally.  At this examination, 
decibel thresholds noted were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
60
60
LEFT
20
20
60
60
70

The Veteran's speech recognition ability was 82 percent in 
the right ear and of 84 percent in the left ear.  Based on 
these numerical findings, the Board finds that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

As to tinnitus, the medical records obtained from one of the 
Veteran's employers also included a June 1994 record in which 
it was noted for the first time that he had a history of 
ringing in his ears for many years.  Also, tinnitus is 
readily observable by laypersons and does not require medical 
expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is 
competent to describe his tinnitus symptomatology and such 
subjective complaints have been documented by the medical 
evidence of record, to include the April 2007 VA examination.  
As a result, the Board finds that the Veteran has a current 
diagnosis of tinnitus.  

However, the Veteran's service treatment records, including 
the October 1964 separation examination, are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  Additionally, the April 2007 VA examiner opined 
that the Veteran's separation examination indicated his 
hearing was within normal limits in both ears.  Therefore, 
entitlement to service connection for bilateral hearing loss 
and tinnitus based on in-service incurrence must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Next, the Board notes that the record fails to show that the 
Veteran manifested sensor neural hearing loss to a degree of 
10 percent or more within one year following his service 
discharge in October 1964.  As such, service connection is 
not warranted on a presumptive basis for bilateral hearing 
loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), as noted above, employment records 
suggest that the Veteran had hearing loss in the left ear by 
January 1978 and in both ears by August 1984.  Moreover, at 
the April 2009 hearing, his spouse indicated that he had had 
hearing difficulty when they married in 1981.  As to 
tinnitus, employment records also document problems with 
tinnitus since June 1994.   

The Board finds that the at least 15 year gap between the 
Veteran's 1964 separation from active duty and the first 
evidence of hearing loss in 1978 and the 30 year gap before 
the first evidence of tinnitus in 1994 weighs heavily against 
his claims.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels and 
his wife is competent to give evidence about what she 
observes; for example, the Veteran's wife can report on the 
fact that the Veteran seemed to have problems hearing her and 
the claimant is competent to report that he had problems with 
hearing and a ringing in his ears since service.  See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles, supra.

However, generally, the Veteran, his wife, and his 
representative as lay persons are not competent to diagnosis 
the claimant with bilateral hearing loss.  Espiritu, supra.  
There must be objective test results of hearing loss as 
provided by 38 C.F.R. §§ 3.385 and 4.85(a) (testing by a 
state-licensed audiologist that includes a controlled speech 
discrimination testing).  Moreover, the claim of having 
problems with hearing loss and ringing in the ears since 
service is contrary to what is found in the in-service and 
post-service medical records including the October 1964 
separation examination.  The Board also finds it significant 
that the Veteran did not raise either problem when he first 
applied for VA disability benefits in 1996.  If he did have 
problems with hearing loss and tinnitus since active duty, it 
would appear only logical that he would claim such 
disabilities at that time.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  Moreover, neither the VA nor private treatment 
records found in the claims files at the time of the earlier 
claim, including the VA examination report, documents 
complaints of bilateral hearing loss or tinnitus.  In these 
circumstances, the Board gives more credence to the 
contemporaneous medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for bilateral hearing 
loss and tinnitus for many years post-service.  Therefore, 
entitlement to service connection for bilateral hearing loss 
and tinnitus based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record on appeal is negative for a 
medical opinion finding a causal association or link between 
the Veteran's post-service bilateral hearing loss and 
tinnitus and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the April 2007 VA examiner, after a review of the record on 
appeal and an examination of the claimant, opined that his 
bilateral hearing loss and tinnitus were less likely as not 
caused by or the result of his in-service noise exposure to 
flight line noise and prop planes.  The examiner in providing 
this opinion commented on, among other things, the Veteran's 
in-service noise exposure; his post-service noise exposure 
working in a machine shop and wood shop, to include his lack 
of ear protection for at least part of the time; the fact 
that the claimant's best guess as to the onset of his 
tinnitus was 10 to 12 years ago; and the fact that his 
audiological evaluation on his separation from active duty 
was within normal limits.  This opinion is not contradicted 
by any other medical evidence of record.  Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  

With respect to the Veteran's, his wife's, and his 
representative's contentions, as noted above, laypersons are 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this regard, as noted above, the Veteran, his wife, and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels.  See Buchanan, supra.   However, the 
Board finds that these lay statements as to etiology are 
outweighed by the service, post-service treatment records 
(indicating the disorders began years after service), and the 
negative VA medical opinion cited above.  The Board finds it 
to be particularly significant the Veteran first filed a 
claim for service connection for hearing loss and tinnitus in 
2007, over four decades after leaving service.  See Shaw, 
supra.

Therefore, the Board also finds that service connection for 
bilateral hearing loss and tinnitus is not warranted based on 
the initial documentation of the disabilities after service 
because the weight of the competent and credible medical 
evidence is against finding a causal association or link 
between the post-service disorders and an established injury, 
disease, or event of service origin.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  



In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


